EXAMINER'S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mara E. DeBoe on 08/23/2022.
The application has been amended as follows: 

1.	(Currently amended) A sleeping bag having a top insulated sheet panel, an opposite bottom insulated sheet panel and two expandable panels, the top panel, the bottom panel, and the two expandable panels having a length extending longitudinally from a first end of the sleeping bag to a second end, wherein the first end is a head end and the second end is a foot end, the expandable panels each having a zipper, with each zipper having a first zipper end and a second zipper end defining a zipper length, and each zipper having a first zipper element engageable with a second zipper element extending the zipper length of the zipper, wherein each zipper extends the length of the expandable panels from the first end to the second end; 
the top sheet panel, the bottom sheet panel and the expandable panels defining an interior, wherein: 
when the first and second zipper elements of both zippers are fully engaged along the zipper lengths, the expandable panels have a closed orientation providing a first interior volume and a first girth at the first end and a first girth at the second end, and when the first and second zipper elements of both zippers are fully unengaged along the zipper lengths, the expandable panels have an open orientation providing a second interior volume greater than the first interior volume and a second girth at the first end and a second girth at the second end, both second girths greater than the respective first girths. 


8.	(Currently amended) A sleeping bag having:
a top sheet panel comprising a top sheet outer shell and a top sheet inner lining with insulation therebetween;
an opposite bottom sheet panel comprising a bottom sheet outer shell and a bottom sheet inner lining with insulation therebetween; and
at least one rectangular expandable panel comprising a panel outer shell having a first zipper element at a first edge of the panel outer shell and a second zipper element at a second edge of the panel outer shell, the first zipper element having a first zipper element first end and a first zipper element second end and the second zipper element having a second zipper element first end and a second zipper element second end, [[and]] the at least one rectangular expandable panel further comprising a panel inner lining, 
wherein the top sheet panel, the bottom sheet panel and the at least one rectangular expandable panel have a length, wherein the first and second zipper elements extend the length of the at least one expandable panel from a first end at a head end of the sleeping bag to a second end at a foot end of the sleeping bag,
the top sheet panel, the bottom sheet panel and the at least one rectangular expandable panel defining an interior volume of the sleeping bag, wherein:
when the first zipper element is engaged with the second zipper element from the first zipper element first end and the second zipper element first end to the first zipper element second end and the second zipper element second end, the sleeping bag has a first interior volume, and
when the first zipper element is not engaged with the second zipper element from the first zipper element first end and the second zipper element first end to the first zipper element second end and the second zipper element second end, the sleeping bag has a second interior volume greater than the first interior volume. 


16.	(Currently amended) A sleeping bag having a head end and a foot end defining a length of the sleeping bag therebetween, the sleeping bag comprising:
a top sheet panel comprising a top sheet outer shell and a top sheet inner lining with insulation therebetween;
an opposite bottom sheet panel comprising a bottom sheet outer shell and a bottom sheet inner lining with insulation therebetween;
a first expandable panel having a length extending from the head end to the foot end and comprising a panel outer shell having a first zipper element at a first edge of the panel outer shell and a second zipper element at a second edge of the panel outer shell, the first zipper element having a first zipper element first end and a first zipper element second end and the second zipper element having a second zipper element first end and a second zipper element second end, the first zipper element and the second zipper element fully engageable and fully disengageable from the first zipper element first end and the first zipper element second end and the second zipper element first end and the second zipper element second end, wherein the first and second zipper elements extend the length of the first expandable panel, and a panel inner lining, the first expandable panel at a first side of the sleeping bag and having a same width at the head end as at the foot end; and
a second expandable panel having a length extending from the head end to the foot end and comprising a second panel outer shell having another first zipper element at a first edge of the second panel outer shell and another second zipper element at a second edge of the second panel outer shell, the another first zipper element having an another first zipper element first end and an another first zipper element second end and the another second zipper element having an another second zipper element first end and an another second zipper element second end, the another first zipper element and the another second zipper element fully engageable and fully disengageable from the another first zipper element first end and the another first zipper element second end and the another second zipper element first end and the another second zipper element second end, wherein the first and second zipper elements extend the length of the second expandable panel, and a second panel inner lining, the second expandable panel at a second side opposite the first side of the sleeping bag and having a same second width at the head end as at the foot end, 
the top sheet panel, the bottom sheet panel, the first expandable panel and the second expandable panel defining an interior volume of the sleeping bag;
when the first zipper element of the first expandable panel and the second zipper element of the first expandable panel are engaged and the first another zipper element of the second expandable panel and the second another zipper element of the second expandable panel are engaged, the sleeping bag has a first foot end girth and a first head end girth, and
when the first zipper element of the first expandable panel and the second zipper element of the first expandable panel are not engaged and the first another zipper element of the second expandable panel and the second another zipper element of the second expandable panel are not engaged, a second foot end girth is greater than the first foot end girth and a second head end girth is greater than the first head end girth.

17.	(Currently amended) The sleeping bag of claim 16, wherein the expandable panels extend longitudinally from the head end to the foot end of the sleeping bag.  


20.	(Canceled)



Reasons for Allowance
	Claims 1-19 are allowed. The following is an examiner’s statement of reasons for allowance:
	In regards to independent claim 1, the prior art of Michaelis et al., hereinafter ‘Michaelis’ (US 6438774 B1) discloses a sleeping bag that can adjust between a rectangular sleeping (Fig. 1) to a narrowed mummy-style sleeping bag (Fig. 4). To adjust between these two styles, one must zip or un-zip the expandable portion from a portion of the top/head end to the bottom/foot end of the sleeping bag. With the addition to the examiner’s amendment above, stating the following: “the top panel, the bottom panel, and the two expandable panels having a length” it now allows the instant invention to incorporate a length from all panels to extend from a head end to a foot end. The length of the sleeping bag would incorporate two girths, one from the bottom/foot end and one from the top/head end. However, the prior art does not teach, render obvious or disclose that the girth of the bottom/foot end would be greater than the top/head end girths in both configurations. 
	As such, the prior art of Cantwell (US 6175976 B1) was considered however, similar to Michaelis does not read on the instant invention. Cantwell describes a sleeping bag with an adjustable foot space, that has a style like Micahelis (rectangular vs. mummy). However, since the expandable panel of Cantwell does not have the same intended length as the top panel or the bottom, the prior art of Cantwell would be incapable of reading on the instant invention. 
	In regards to independent Claim 8, the prior art of Michaelis and Cantwell fail to disclose the expandable panel has the same intended length as the top panel or the bottom, as such both arts on record would be incapable of reading on the instant invention. 
	Lastly, in regards to independent Claim 16, the prior art of Michaelis and Cantwell fail to disclose a first and a second expandable panel each have a length, wherein the zipper extending the length of each of the panels. Such that the expandable panels extend the length of the head end to the foot end. As such both arts on record would be incapable of reading on the instant invention. 
	Therefore, with the prior art failing to disclose the instant invention and an additional search, it is the Examiner’s opinion that it would not have been obvious for one of ordinary skill in the art to have arrived at and/or claimed this specific combination of features in the designed configuration based on the teachings of the prior art.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
8/24/2022